Case 2:20-cv-00078-JRG Document 76-3 Filed 12/11/20 Page 1 of 1 PageID #: 2149




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                          §
EQUIPMENT LLC,                                   §
                                                 §
Plaintiff,                                       §       Case No. 2:20-CV-00078-JRG
                                                 §
    v.                                           §       JURY TRIAL DEMANDED
                                                 §
HMD GLOBAL OY,                                   §
                                                 §
Defendant.                                       §


        [PROPOSED] ORDER GRANTING MOTION TO COMPEL CCE
  TO PRODUCE DOCUMENTS REGARDING INVALIDITY AND INFRINGEMENT

         The Court, having considered HMD Global’s Motion to Compel CCE to Produce

Documents Regarding Invalidity and Infringement, finds that the Motion should be GRANTED.

         It is therefore ORDERED that CCE cannot withhold from production documents

regarding validity, cannot withhold from production documents based on private claims of

confidentiality, and must promptly produce all documents it has withheld on these grounds,

including at least infringement contentions concerning the ’923 patent, invalidity contentions and

alleged prior art concerning the ’923 patent, depositions, such as inventor depositions,

concerning the ’923 patent, discovery responses and expert reports concerning the ’923 patent,

and documents concerning non-infringing alternatives to the ’923 patent.
